Title: From George Washington to Lund Washington, 28 February 1778
From: Washington, George
To: Washington, Lund



[Valley Forge] 28th Februy 1778.

If you should happen to draw a prize in the militia, I must provide a man, either there or here, in your room; as nothing but your having the charge of my business, and the entire confidence I repose in you, could make me tolerable easy from home for such a length of time as I have been, and am likely to be. This therefore leads me to say, that I hope no motive, however powerful, will induce you to leave my business, whilst I, in a manner, am banished from home; because I should be very unhappy to see it in common hands. For this reason, altho’ from accidents & misfortunes not to be averted by human foresight, I make little or nothing from my Estate, I am still willing to increase your wages, and make it worth your while to continue with me. To go on in

the improvement of my Estate in the manner heretofore described to you—fulfilling my plans—and keeping my property together, are the principal objects I have in view during these troubles; and firmly believing that they will be accomplished under your management, as far as circumstances and acts of providence will allow, I feel quite easy under disappointments; which I should not do, if my business was in common hands, liable to suspicions. I am &c.

G: Washington

